EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kristjan Spence on 6/30/2022.
In claims: Please replace current amendment with below amendment. 



















1. (currently amended) A method of initiating updates to a secondary database based on activity in a primary database, comprising:
retrieving, at an intermediate server, primary data from a primary server hosting the primary database;
retrieving, at the intermediate server, secondary data from a secondary server hosting the secondary database;
storing a combined data set including the primary data and the secondary data at the intermediate server;
responsive to receiving a request from a client device at the intermediate server, presenting a portion of the combined data set to the client device, the portion including (i) a set of values and (ii) a status indicator associated with the set of values;
receiving, from the client device, input data defining an update to the combined data set and updating the combined data set in a memory of the intermediate server based on the input data;
determining whether to synchronize the updated combined data set with at least one of the primary server and the secondary server based on (i) when the input data defines an update to the status indicator, whether the status indicator indicates approval of the combined data set, and (ii) whether the input data defines an update to the set of values satisfying synchronization criteria stored at the intermediate server; and
when the determination is affirmative and the status indicator indicates approval of the combined data set, selecting a subset of the combined data set for transmission to at least one of the primary server and the secondary server.

2. (original) The method of claim 1, wherein presenting a portion of the combined data set to the client device comprises retrieving the portion from a memory of the intermediate server and transmitting the portion to the client device.

3. (original) The method of claim 2, further comprising:
prior to the presenting, receiving the request containing a selection parameter; and
retrieving the portion from the memory based on the selection parameter.

4-6. (cancelled)

7. (Currently Amended) The method of claim 1, further comprising:
responsive to selecting a subset of the combined data set for transmission to at least one of the primary server and the secondary server, generating a document containing the subset.

8. (currently amended) An intermediate server for initiating updates to a secondary database based on activity in a primary database, comprising:
a memory storing an intermediate database;
a communications interface; and
a processor interconnected with the memory and the communications interface, the processor configured to:
retrieve, via the communications interface, primary data from a primary server hosting the primary database;
retrieve, via the communications interface, secondary data from a secondary server hosting the secondary database;
store a combined data set including the primary data and the secondary data in the intermediate database;
responsive to receiving a request from a client device at the intermediate server, present a portion of the combined data set to the client device, the portion including (i) a set of values and (ii) a status indicator associated with the set of values;
receive, from the client device, input data defining an update to the combined data set and updating the combined data set in the memory based on the input data;
determine whether to synchronize the updated combined data set with at least one of the primary server and the secondary server based on (i) when the input data defines an update to the status indicator, whether the status indicator indicates approval of the combined data set, and (ii) whether the input data defines an update to the set of values satisfying synchronization criteria stored at the intermediate server; and
when the determination is affirmative and the status indicator indicates approval of the combined data set, select a subset of the combined data set for transmission to at least one of the primary server and the secondary server.

9. (original) The intermediate server of claim 8, wherein the processor is further configured to present a portion of the combined data set to the client device by retrieving the portion from a memory of the intermediate server and transmitting the portion to the client device.

10. (original) The intermediate server of claim 9, wherein the processor is further configured to:
prior to the presenting, receive the request containing a selection parameter;
retrieve the portion from the memory based on the selection parameter.

11-13. (cancelled)

14. (original) The intermediate server of claim 8, wherein the processor is further configured to:
responsive to selecting the subset of the combined data set for transmission to at least one of the primary server and the secondary server, generate a document containing the subset.







Allowable Subject Matter
Claims 1-3, 7-10, 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
store a combined data set including the primary data and the secondary data in the intermediate database; responsive to receiving a request from a client device at the intermediate server, present a portion of the combined data set to the client device, the portion including (i) a set of values and (ii) a status indicator associated with the set of values; receive, from the client device, input data defining an update to the combined data set and updating the combined data set in the memory based on the input data; determine whether to synchronize the updated combined data set with at least one of the primary server and the secondary server based on (i) when the input data defines an update to the status indicator, whether the status indicator indicates approval of the combined data set, and (ii) whether the input data defines an update to the set of values satisfying synchronization criteria stored at the intermediate server; and when the determination is affirmative and the status indicator indicates approval of the combined data set, select a subset of the combined data set for transmission to at least one of the primary server and the secondary server (in claims 1, 8).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169